 126DECISIONSOF NATIONALLABOR RELATIONS BOARDJ. Zembrodt Express, Inc.andTruck Drivers, Chauf-IT IS FURTHER ORDERED that the complaint in Casefeurs and Helpers LocalUnion No.100, affiliated9-CB-1733 be, and it hereby is, dismissed in itswith TheInternational Brotherhood of Teamsters,entirety.Chauffeurs,Warehousemen and Helpers of Ameri-caTruck Drivers,Chauffeurs and Helpers Local UnionNo. 100,affiliated with The International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of Americaand J.Zembrodt Express, Inc.Cases 9-CA-5498 and 9-CB- 1733September 14, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn May 20, 1971, Trial Examiner Thomas A. Ricciissued his Decision in the above-entitled proceeding,finding that Respondent Company had violatedSection 8(a)(5) and (1) of the National LaborRelations Act, as amended, and recommending that itcease and desist therefrom and take certain affirma-tiveaction,as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthatRespondent Union had not violated Section8(b)(3) of the Act and he recommended that thecomplaint in Case 9-CB-1733 be dismissed. Thereaft-er, the General Counsel filed exceptions to the TrialExaminer's Decision in Case 9-CB-1733 only and asupporting brief. Respondent Company filed excep-tions to the Decision. Respondent Union filed a briefin answer to the exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in these cases, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, J. Zembrodt Express, Inc., Cincinnati,Ohio, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'srecommended Order.IIn adopting the Trial Examiner's finding that Respondent Union didnot violate Section 8(b)(3) of the Act, we do not pass upon his conclusionthat the strike commencing January 7,1970, was protected under the ruleof law enunciated inMastro Plastics Corp. v N.L R B,350 U S. 270.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in thisproceeding was held before the duly designated TrialExaminer on March 11, 1971, at Cincinnati, Ohio, on twoseparate complaints issued by the General Counsel of theNational Labor Relations Board. One complaint (Case9-CB-1733), based on a charge filed on January 7, 1970, isagainstTruck Drivers, Chauffeurs and Helpers LocalUnion No. 100, affiliated with theInternationalBrother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, herein called the Union Respondent orthe Union. The other complaint (Case 9-CA-5498) restsupon a charge filed on January 19, 1970, and is against J.Zembrodt Express, Inc., herein called the CompanyRespondent, or the Company. Both complaints issued onAugust 31, 1970, and were that same day consolidated forsingle hearing. Both Respondents are charged with havingunlawfully refused to bargain, the Company in violation ofSection 8(a)(5) of the Act, and the Union in violation ofSection 8(b)(3). Briefs were filed by the General Counseland the Union. A statement of position was received fromtheCompany, with no copies served on other parties,apparently because it participated in the hearing withoutcounsel. It adds nothing of moment to the Company'sposition.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI.THEBUSINESS OFTHE COMPANYJ.Zembrodt Express, Inc., a Kentucky corporation, isengaged in the City of Cincinnati, Ohio, in the operation ofan interstatetrucking business. During the past calendaryear, a representative period, it receivedrevenuestotalingin excessof $50,000 for services performed for customerslocated outside the State of Ohio. During the same periodthe Company had a direct inflow of goods and materials ininterstatecommercevalued in excessof $50,000, purchasedand shipped to it at its Cincinnati location directly frompointsoutside the State. I find that the RespondentCompany is engaged in commerce within the meaning ofthe Act, and that it will effectuate the policies of the Act toexercise jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDI find that Truck Drivers, Chauffeurs and Helpers LocalUnion No. 100, affiliated with the International Brother-hood of Teamsters, Chauffeurs,Warehousemen and193 NLRB No. 22 J.ZEMBRODT EXPRESS, INC.Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.The Facts in BriefThe events that gave rise to this proceeding date back to1967.At that time there was in effect the InternationalTeamsterMaster Freight Agreement with the truckingindustry generally throughout the country; it was datedApril 1, 1967, and by its terms extended for 3 years toMarch 31, 1970. There were also then in effect the variousregional supplements to the master contract, some for longhaul and some for local cartage, each setting out directeconomic conditions of employment for driver members ofthe Union. By the fall of the year the regional agreementshad been reduced to printed booklet form, and in theCincinnati area, where Zembrodt Express, the truckingcompany here involved, has long operated, it was called"NationalMaster Freight Agreement and Central StatesLocal Cartage Supplement," here sometimes referred tosimply as the Master Agreement.Zembrodt, then with about 10 drivers, was nonunion andthe Teamsters, through its Local 100, wanted him tojoin upand do business in keeping with its contract terms. TheCentral States Supplement then in effect in the arearequired a $3.66 hourly rate for city drivers; this was theclassificationofZembrodt's employees. Zembrodt, ofcourse, paid substantially less and was unwilling to assumethe financial burden of the Teamster Agreements. Therewas a settlement, on November 11, 1967, and Mr.Zembrodt that day signed two separate contract docu-ments, each with Local 100. One was the Master FreightAgreement and Local Cartage Supplement, formal, printed,unchanged in any detail, including the wage rate, calling for$3.66 per hour then, $3.81 per hour starting on April 1,1968, and $3.96 per hour beginning on April 1, 1969. Thesecond agreement, called an addendum by the parties at thehearing, containsveryprecise economic conditions ofemployment and differs from the Master Agreement inmoney terms only. It reads as follows:J.ZEMBRODT EXPRESS, INC.1218 PIKE STREETCOVINGTON, KENTUCKY, 41011I INovember 1967SUBJECT:Meeting held this 11th day of November1967 at7:35A.M., at office of J. ZembrodtExpress, Inc., 1330 West 7th Street,Cincinnati,Ohio.As per letter posted for this meeting, J. ZembrodtExpress, Inc., employees and Teamsters Union, Local100 representatives hereby agree to the following.With a vote of each they agreed to be Union, CardCarrying members only,and abide by the followingagreements.IThe Central States Area Local Cartage Agreement (what was calledthe CentralStates Supplement)provided foran increaseon April 1, 1969,to $3.96 per hour,elsewhere the total agreementprovidedfor a certain cost127J.Zembrodt Express, Inc., agrees to pay seven (7) paidHolidays, one (1) weeks vacation under three (3) yearsservice, and all benefits in force at this time, either byparticipation or by monitary allowances, for a durationof one (1) year, ending in the year of the 1st of April1968.Each employee to work eight (8) hours per day at $3.09per hour. All over-time to be worked at straight timeonly. Seniorty to prevail. If any work available and anyemployee has not received his forty (40) hours pay, thenthis person or persons to be eligible for additional work.If all persons have forty (40) hours, then next employeeaccording to seniorty wishing additional time, to beeligible for same. If none accept, outside personel to behired.Any employee who may have a greivance at time ofoccurrance and does not file within seven (7) days afteroccurrance does not have any claims against theCompany.We, the undersigned agree to the afore mentioned, toany and/or all company rules that may prevail fromtime to time, that are now in force or may be posted inthe future.The Teamsters Union reserves the right at the end ofone (1) year to re-open this contract with the employeesof J. Zembrodt Express, Inc., March 31st 68J.ZEMBRODT EXPRESS, INC.Robert J. ZembrodtRobert J. Zembrodt, Secy.Signaturesto the aforementioned, attached to and madea part of on page number 2.In January 1968, only 2 months after the contracts weresigned, the Union served notice of intent to renegotiatetermsupon both the Company and the appropriate Federaland State mediationagencies.Zembrodt continued to paythe drivers $3.09 per hour, as called for in the addendumcontract;for20months desultory and inconclusivecommunications were exchanged, the Union trying toprevail upon the Companyto raise its wagesand Zembrodtgoing through the motions but offering nothing substantial.In October 1969, Local 100 filed a grievance with theLocal Joint Area Committee, as provided for in the MasterAgreement.Zembrodt participated in the grievanceprocedure. Local 100 claimed Zembrodt was bound by theexpress wage terms of the 1967 Local Cartage Supplementand should pay $4.03 per hour, as called for in thatagreement.'The trucking company of course disagreed andrefused to pay the higher rate demanded.On January 2, 1970, the Companysigned anindividualcontract with five of its thensix or sevendrivers, grantingtheir direct request for pay increasesand raisingtheir ratefrom $3.09, or $3.17 per hour, to $3.60 per hour. Thecontracts were signed without the knowledge of the Union.On January 7, Local 100 struck the Company, all of itsdrivers joined the strike, and none of them has returned toworksince.Zembrodt never ceased operations; it dis-chargedall its strikingemployees and replaced everybody.of living adjustmentwhich, by thefall of 1969, raised the local driver ratesto $4 03 per hour 128DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd, presumably,ithas goneback to its old way ofoperating nonunionB.The Questions to be Decided1.The complaintagainst theCompany alleges thatwhen Zembrodt, in January 1970, signed individualcontracts with its drivers, without notice to Local 100, itrefused to bargain within the meaning of Section 8(a)(5) inthat it bypassed the recognized bargaining agent. To thisthe Company's defense is that Ira Farmer, president ofLocal 100, had given Mr. Zembrodt permission to engage inthis individual bargaining with his employees, providing hesatisfied the demands of the drivers themselves.2.The complaint against the Union alleges that when itstruck on January 7 its strikewas an unfairlabor practicebecause the Union failed to serve the appropriate 60-daynotices upon the Company and the Federal Mediationservice, as required by Section 8(d) of the Act,resulting inan ultimate violation of Section 8(b)(3). The complaintspecifies no more than that the contract then in effectcovered the period "until March 31, 1970," and that theUnion struck without giving proper notices. The clearimplication of this language isthat the Unionsought to"modify" (see Section 8(d) of the Statute)the terms of thecontract without waiting for the end of the 60-day coolingoff period or expiration of the contract-"whichever occurslater." At the hearing the General Counsel said the purposeof the strike was"to enforce the terms and conditions of theNationalMaster Freight Agreement which would haveexpired on April 1st of that year." It called for $4.03 perhour while the Company was paying only $3.09.The Union'sdefense is threefold.It contends that thestrike was to protest the Company's unfair labor practice incontracting individually with the employees, conduct whichitassertsmade impossible any meaningful collectivebargaining thereafter.Italso argues that because thegrievance panel had decided that the Master Agreementwas then in effect and binding upon the Company, theUnion had a right to strike in protest against the employer'srefusal to abide by the contract terms. The Union's finaldefense is that it did,as required by Section 8(d) of theStatute, serve the appropriate notices. The theory ofdefense here is that the original notices served back inJanuary 1968 opened the "contract" then in effect, thatthroughout the next 2 years there were continuousconversations between the parties, that their attempts tonegotiate a new agreement failed,and that therefore theUnion was privileged to resort to strike action in any event.3.A subsidiary question is whether, as the Unioncontends, the grievance panel (Local Joint Area Commit-tee) in fact decided that the Master Agreement was in effectand binding upon Zembrodt in the fall of 1969,even to theextent of obligating Zembrodt to pay $4.03 per hour. At thetime Local 100 argued this was so;indeed its grievancestatement consisted precisely of this assertion.But if in factZembrodt having signed two agreements-one in criticalpart sharply in conflict with the other-could,as a matterof law,any grievance panel decide that one contract or theother was in fact in effect?Or does the question of whetheror not there was a contractural meeting of the minds standupon evidence of a different kind?C.The CaseAgainst theCompany;BargainingDuring 1968 and 1969; Individual ContractsThere is ambiguity in the so-called addendum contractZembrodtsigned inNovember 1967. It says the "Unionreserves the right at the end of one(1) year to reopen thiscontract... ."Itwas signed on November 11, and thisphrasesuggeststheagreed-uponwage-$3.09perhour-would remain in effect at least until November 1968.A "March 31, 1968" date is then added in long hand to thetypewritten clause of the contract.Did this mean the "(1)year" was intended to extend only from November 11 toMarch 31?The Master Agreement,also signed separatelythat day, contains no reopening clause,but it does providefor an increase in wages onApril 1, 1968.Holding in abeyance for the moment exactly for howlong a period the parties agreed the wages should stay fixedat $3.09,one thing is clear;Zembrodt did agree to recognizeLocal 100 as his drivers'bargaining agent.Both the MasterAgreement and the addendum were signedby Local 100and by Zembrodt, and the addendum does provide theemployees "agreed to be Union, Card Carrying members."Right or wrong, Local 100 sent notice to the Company inJanuary 1968 to invite"renegotiating such contract."There were received in evidence copies of a number ofcommunications exchanged between the parties during1968 and 1969 in their continuing disagreement on what thewages should be, and while the exhibits are limited,in theirlanguage there is indication that more meetings and/orcorrespondence on the subject took place that can becounted by the exhibits themselves. In any event, onFebruary 2, 1968, the Company responded to the Union'sJanuary reopening notice by offering to meet and tonegotiate. The Union wrote on April 17, commenting thattheirmeetings had been fruitless and reminding theCompany of it's (the Union's)recommendation thatZembrodt give "the fifteen cents per hour increase whichbecame effective under the Central States Area LocalCartage Supplement Agreementon April1, 1968" (It willbe recalled that the Master Freight Agreement and theCentral States Supplement,which Zembrodt had alsosigned the year before,provided that the wage rates wouldgo from $3.60 to $3.81 per hour on April 1,1968; Zembrodtwas still paying $3.09.) Three days later Zembrodtanswered;he refused to put the raises as demanded ineffect and offered to meet again.There is a letter datedOctober 2, 1968, where Local 100 reminded the Company itwas still waiting for some kind of an offer and threatened tobung the matter"to the attention of our Executive Board."Things seem to have remained quiescent until the fall of1969. A September 25 union letter to the Company saysZembrodt had refused to keep a bargaining appointment,suggests September 29 as a date,and repeats the threat togo to the "Executive Board."The parties exchanged noteson October 3, the Company again arguing it was preparedtomeet, and the Union saying". . .it is our intention tomeet with you . . . for the purpose of negotiation[sic] wagerates, health and welfare and pension contributions ... .There are also two notices from the Union dated October15; one is a letter saying the"problems could be resolved ifyou would agree to abide by all of the terms of the contractwhich you have signed,to wit,the National Master Freight JZEMBRODT EXPRESS, INC.Agreement and the Central States Area Local CartageSupplement Agreement." The other is a telegram reading."You are requested to put into effect immediately allprovisions of the National Master Freight in Central AreaStatesLocal Cartage Supplement Agreements.. . . ... Alast response is from the Company, again offering to meetand conferOn October 21, 1969, Zembrodt's employees filed agrievance under the provisions of the Master Agreement. Itstates their complaint as follows:We, the undersigned members of Local No. 100 andemployees of Zembrodt Express, are not receiving thewages or other benefits provided by the NationalMaster Freight and Central States Area Local CartageSupplement Agreements to which our employer issigned.We are requesting that we receive all benefits ofthose agreements, exactly as written.The grievance was pressed by Local 100 at a regularmeeting ofthe Joint State Area Committee on November13, acting pursuant to the provisions of the Master FreightAgreement and Central States Local Supplements. Mr.Zembrodt appeared on behalf of the Company. Theminutes ofthemeeting, as received by Zembrodt in themail later, read in pertinent part as follows.CASE #9-LOCAL #100 (LESLIE ELDRIDGE,VICK BURNS, RALPH CAIN, ROBERTREINHART, CHARLES MITCHELL, BILLHENSLEY, JAMES REED, AL MAIROSE,EARL MERRELL, HORTON MCFARLANDVS. ZEMBRODT EXPRESS, INCAlleged Violation- ArticleThe grievance reads as follows. The above-namedindividualswho are employed by ZembrodtExpress state that they are not receiving the wagesor other benefits provided by the National MasterFreight and Central States Local Cartage Supple-mentalAgreement to which the company issignatorThe grievants are requesting that the companyimmediately put such benefits into effect.DECISION: The Company is granted thirty (30) daysto negotiate a contractBy letter dated November 28, the Company offered tocontinuein effect to April 1970, the "Agreement datedNovember 11, 1967," and to grant an immediate wageincreaseto $3.17 per hour. It followed this with a secondletter on December 19, saying that inasmuch as the Unionhad not responded to the wageincreaseoffer, the Companywas then and there puttingthe wage increasein effect. OnDecember 23, the employees voted to reject the 8 cents perhourraise andthe Union so advised the Company. Its letteragain told the Company that the Union therefor insisted"that you abide by the terms of the National MasterFreightAgreement and the Central States Area LocalCartage Supplement Agreement in its entirety."A weeklater,on January 2, 1970, Mr. Zembrodt met withall hisdrivers in his office and asked what their demands2Franks Bros v N L R B,321 U S 702 1 find that all drivers employedby the Respondent,excluding all other employees and all supervisors asdefined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act I alsofind that at all times since September 1969, and continuing to date, the129were. He testified it was the employees, through a drivernamed Mairose, who ran the shop as "boss" in his absence,who had asked to meet with him. Mairose, did not testify,but another employee,Merrell, said instead it wasZembrodt who invited him to themeeting.I rather believeMerrell;whoever started the thing, Zembrodt admittedhaving asked what the employees' demands were. One mansaid they must have at least 50-cents-per-hour raise andZembrodt answered he would give them 51 cents, raisingthem from $3.09 to $3.60 per hour. They agreed and thenext day all but one signed the written contract as preparedby Zembrodt. At the meeting one man suggested a unionrepresentative should be present, but Zembrodt told them itwould not be necessary, because Farmer, the unionpresident, had said: "what we do will be alright with him."Farmer denied at the hearing that he had given any suchpermission. I credit him. The Union had evinced too greatand continuing an interest in these employees for me tobelieve it would at this late stage abandon them to theirown devices.Moreover, Zembrodt as a witness did nothimself testify to any conversations on this with Farmer.I find that by bargaining with its employees individuallyand directly, by granting them a direct increase in wages,and by executing an individual contract with them, allwithout consultation with the Union, the Respondentunlawfully refused to bargain with its employees' recogniz-ed exclusive representative and violated Section 8(a)(5) and(1) of the Act. Regardless of what contract was or was notthen in effect, Zembrodt knew the employees were thenrepresented by the Union. Indeed, he had never raised anyquestion about the Union's status as exclusive bargainingagent; rather, he had consistently conceded its statusthroughout the events of the preceding months. To undothe coercive effects of its illegal act, the Respondent mustbe ordered to bargain with Local 100 now on behalf of itspresent driver complement. And it matters not that all theunion drivers who worked for the Company in January1970 may have been replaced in consequence of the stnke.2D.TheCaseAgainst the Union RespondentThere is a certain reality in the field of labor relations thatcannot be ignored in this case, and that is dispositive of amajor contention of the Union. What the Union wanted, beit the Teamster International or its Local 100, starting backin the fall of 1967 andcontinuingup to the date of thehearing inMarch 1971, was that Zembrodt ExpressCompany fall in line with the wage provisions of its MasterFreightAgreement and Central State Local CartageSupplement.Membership in the Union was, of course, animportant objective, as were also health and welfare andpension contributions. But what really counted was thewage rate, so disparate at the beginning between whatZembrodt was paying-$3.09-and what the MasterFreight Agreement called for-$3.68-, which the majortrucking companies had agreed to, and, presumably, werepaying.Union has been the representative for purposes of collective bargaining ofthe employees in this unit,and by virtue of Section 9(a) of the Act has beenand is now the exclusive representative of all such employees for thepurpose of collective bargaining with respect to rates of pay, wages, hoursof employment,and other terms and conditions of employment 130DECISIONS OFNATIONAL LABORRELATIONS BOARDZembrodtsaw it thesame way. There isno indicationthat he was antiunion as such.No chargehas been madethat throughoutthe events-even duringthe entire 2-yearperiodof 1968 and 1969 when he waspaying $3.09 and theMaster Agreementcalled for muchmore, to saynothing ofthe periodicincreasesforApril 1, 1968, and April 1,1969-thisCompany in any way resisted the demand thatits driversbe "Union, Card Carryingmembers."What theCompany did not want to do was pay the higherwages in1968 as well as in 1969.And the Union, try as it did by letterand threats,could find no way toforce its hand.This was areal labor dispute,a matterof breadand butter.Zembrodtagreed to go union inNovember 1967, butonly on hiseconomic terms.And the Union,with no otherchoice,agreed to accept himthat way. The addendum, thesecond contract signed thatday, in asubstantive economicsense-and this is the essence of all collective-bargainingagreements-bore little relationship to the Master Agree-ment.With Zembrodtitwas$3.09 per houror no contractat all. And the Union's thinking was-as has been seen incase after caseover the years-that a little bit at a time hisrates mightgradually be broughtup to union scale.In fact,on April 17,1968, when the Master Agreement was up to$3.81 per hour, the Unionoffered to settle if Zembrodtwould go from $3.09 to$3.24, by givingno more than the 15cents raise called for in the Central StatesLocal CartageSupplement.Zembrodtremained adamant,for anotheryear and a half.Itwasa play on wordsin the endto say that thisCompany was bound by the economicterms-wages andall-as spelled out in the Master Freight Agreement andCentral States Supplement.And thisis true whether it wasLocal 100 whichsaid it-in some of its later correspond-ence tothe Company-or the membersof the Local JointArea Committee (also called the grievance panel), thetrucking company and union representativeswho formallysat in judgment on the grievance late in 1969.Zembrodteither was,as a matter of contractlaw, bound bythe higherwage scale set out in the Master Agreement,and nevermind the addendum,or it was not.No amount of chargesand counter-charges, threats or otherwise,could change thelegal effect of what contractsthe Companyhad signed.Certainly,ifwage rates of the Master Agreement were notbinding uponZembrodtbecause he signed something else,the grievance procedure,existingby virtueof the samecontract, could hardlyserve as a vehicle for determining thecontract itself to be a lawfully binding instrument. And Ithink it clear on the entire record that all parties concernedknew this.A revealing document is the minutes of the action of thegrievance panel as servedupon the Company. The decisionsays no more than that theCompany "isgranted 30 days tonegotiateacontract."TheUnionproducedwitnesses-trucking employer members of the panel-whotestified that there was more to the decision.They said itwas decided that in the event Zembrodt,within 30days, didnot come forth with some offer acceptable to Local 100, theMaster Agreement"would apply" (testimony of JamesYoung), "would take effect. ..the Union would have arecourse under the Central States contract" (testimony ofOttoBudig),"turn to the Central States contractto applythe terms..." (testimony of Robert Herzog).On the basisof this testimony the Unioninsisted at the hearing it wasdecided theMaster Agreement was in factbinding uponZembrodt,even to the$4.03 wage scale,and that thereforeithada right to strike to enforce its termsupon theCompany, which waspaying less wages thancalled for bythe contract.But the testimony is unconvincing on its face.If the Master Agreement was indeed then in force, by whatlogic couldthere be bargaining on the question of what thehourlywage rateshould be? Conversely,if it was not ineffect,by what legalreasoning could failureof Zembrodt tosatisfythe demandsof Local 100put it intoforce?Mr.Zembrodt,who was then present,said there was nodecision to the effect that he wasbound by the CentralStates Supplement.Ibelieve him.The exact demand of thegrievance was insistence by the employees,supported bytheir localUnion,that the contract was beingviolated byZembrodtin this critical respect.This was the very point atissue.In an effort to explainawaythe failure of the minutes tostate what the panel membersnow saywas the heart of thedecision,Budig,vice president and general manager ofBudig TruckingCompany,testified:"There are someinstances in which decisions are lengthy,and are amplifiedby both ofthe co-chairmen to the grievance,both unionand management, so that a clear understandingoccurs withrespect to the decision,and in those instancesI do not try tomeld into the decision all of the amplificationsthatoccurs."For 2 yearsthere had been a continuing dispute betweenunionand employerover the wage rates;itwas indesperation over being unable to extract any raise from theRespondentthat the Unionhad its members file thegrievance.And the not very subtlescheme was somehow,somewhere,to obtain a declarationthat the Company wascontracturallybound to pay $4.03 notwithstanding it hadnever signed such a contract.And Budig called all thiscollateral "amplification"of the decision, the unimportantpart,while inferentiallydesignating the directive tonegotiate-which the parties had been fruitlessly doing for2 years anyhow-as the major decision justifying inclusionin the grievance panel'sminutes.The troublewith hisstatement is that in this case the tail of the decision is allthat emerged in writing and the whole dog remainedhidden.Ido not believe Budig.The truthof the matter is there was no such determina-tion by thepanel because there could be no such decisionby them. What they really toldZembrodtthat day, in thecorridor according to some of them, was that if he did notmake his peacewith Local100, the Teamsters,supportedby othertrucking companies which arebound by theCentral States Supplement,would later make the argumentthat he,Zembrodt,was boundby theMaster Agreement.This was nomore than repetition of the threatwhich Local100 had a year been making against theCompany.In any event,the fact remains the Respondent was asignatory to the Master Agreement and the strike camewhen that contract by its terms had 3 months more to runbefore expiration.The complaintsays thattheUnionshould have talked instead of striking at that moment and,as always, the only wayfor testing legality is to look at thestatute. Section 8(d) declares it is bad faith, and therefore a J.ZEMBRODT EXPRESS, INC131violation of the Act, for either party "when there is in effecta collective-bargaining agreement" to "terminate or modifysuch contract," without first giving the requisite 60-daynotice to the other side and waiting, before takingaction-such as a strike by a union-until "sixty days aftersuch notice is given or until the expiration of such contract,whichever occurs later." Unless the contract "in effect" beidentified and proved,unlessthe modification or termina-tion sought be shown as relating to "such" contract, andunlessthe action is established as coming before expirationof "such" contract, there can be no finding of illegality. Asstated above, the complaint says the contract involved wasthe Master Agreement, not to expire until April 1, 1970. Atthe hearing the General Counsel said it was the addendumcontract that the Union sought to modify by forcing thewage rate up from $3.09 to $4.03. This vacillation continuesin the Government brief; it first calls the addendum a"rider" and says the Union's purpose was "not to modifythe rider," but to force the Master Agreement down theRespondent's throat. In the next paragraph appears thestatement,". . .sincethe rider was still `in effect' theUnion was precluded by the Act from striking without firstgiving the notices required by Section 8(d)." But all thisavoids a necessary question in the case; which contract wasit that the Union was attempting "to modify"-the MasterAgreement or the addendum? Restated: Which wage ratewas it that the Union wished to change-$3.09 or $4.03?However confused other things may be on this record, thereis noquestion but that the Union wanted a raise and in thejockeying went as far as toinsiston $4.03.In hisvery able brief Counsel for the Union takes theprosecution to task for its unexplained ambivalence. A veryreasonable analysis of this two-contract situation is made inthis brief when it likens the addendum agreement to a wagereopenerclause in theconventionalsingleoverall contractsituation.By signing the Master Agreement the Respon-dent agreed to its major terms-recognition, union shop,health,welfareand pension contributions, grievanceprocedure, and matters of like kind. As to wages, andcertain detailsof holiday, vacation, and work hours, itsignedthe addendum, and where that document speaks ofreserving"the right at the end of one (1) year to reopenthiscontract," what the parties intended was that the Unionreserved the right torenegotiatethese specific matters, aslisted inthiscontract. The total record rationally warrantsthisinference.There is no indication that but for thedisputed wages, the parties ever took the position that anyof the other substantive terms of the Master Agreementwere not binding upon them. Zembrodt even participatedin the grievance procedure in 1969, as that contractrequired.Clearly the adequate notice served in January of 1968was directed to the addendum-the one calling for $3.09per hour. Not only did the addendum contain the date"March 31, 1968" on its face-albeit ambiguouslywritten-but the Master Agreement contained no reopen-ing provision and therefore could not have been the subjectof the 60-day notice. The addendum, of course, continuedand remained"in effect" throughout 1968 and 1969. Therewas nothing in the contractlanguageor in the reopeningnotice which spoke of cancellation or termination. And it isnot argued, nor is there any evidence to indicate, thatthereafter the parties by their conduct agreed to put an endto any contract. But all of this is equally true of anycontract of indefinite duration, or for a further fixed term,which is opened solely for the purpose of negotiating wages.While the parties are bargaining, even after giving theproper 60-day notice under Section 8(d), the contractis stillin effect. A strike for more money hardly becomesillegalthen. If negotiations drag, if the employer is very adamant,if the union loses heart and waits out the event, is thecontract any more "in effect" months later than it wasduring the early stages of the period of attemptednegotiation? The General Counsel leaves unanswered thequestion of how many months after March 31, 1968, couldthe Union have struck for a raise without running afoul ofthe law? Two months, 6, 12, 18?Iconclude that the Union struck to force modification ofthe addendum contract, to force an upward revision of thewage rates, that it did so after serving proper notices uponall parties as required by Section 8(d) of the Act, and thattherefore its strike did not constitute a violation of Section8(b)(3).3I also find, entirely apart from all the foregoing, that thestrikewas protected under the rule of law enunciated inMastro Plastics Corp. v. N.L.R.B.,350 U.S. 270.Farmer, of Local 100, testified he went to the Company'soffice early on the morning of January 7, together withQuigley, another agent of the Union, where they hadarranged to meet Earl Mitchell, the business representative,and the drivers. Farmer said their purpose on arrival was"todiscusswith the employees ... some had saidsomething to Mr. Mitchell about the employer offeringthem some money." Farmer also testified that the first thingthat happened was that everybody went into Mr. Zem-brodt's office where there was a discussion "in reference totheEmployer having a meeting with the employeesindividually and making a monetary offer to them of whichhe had not discussed with the Union." Farmer added hecalled the strike "immediately."Two or three days later Zembrodt was in the Union'soffice in an effort to put an end to the strike. His positionwas, as testified by Farmer without contradiction, that thecontract he had signed on January 2 with the employeesindividually was entirely valid and precluded the strike. Heshowed it to the unionagentsfor the first time and, whenthey called it illegal, went on that his lawyer had advisedhim it was enforceable in the State courts, even though itmight later be declared unenforceable on appeal. In fact, onJanuary 12, Zembrodt filed an injunction petition in theCourt of CommonPleas,Hamilton County, Ohio, seekingto stop the Union fromcontinuingthe strike on the groundthat itwas unlawfullyattemptingto invalidate theindividual contracts. The County Judge issued the restrain-ing order as requested.Once or twice while telling his story, Farmer repeated hisopinion that the Master Agreement was binding upon theCompany, that he so thought allalong.At one point he3Cf.Cheney California Lumber Co v N L R B,319 F 2d 375 (C A 9). 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDeven said a purpose of the strike was to compel Zembrodtto pay the $4.03 hourly rate called for in that contract.4 ButIdo not think Farmer's repetition of the Union's long andmistakenbeliefthatZembrodt had somehow beenhoodwinked into being bound by the major Teamstercontract can serve to detract from the direct evidence thattheUnion was that morning faced with an impossiblesituation because of the illegal raises the Company hadgiven the employees 5 days before.The General Counsel proved that a month before thestrikeLocal 100 had obtained strike sanction from itsInternational Union. He also pointed to the telegram ofOctober 15, where Local 100 called upon the Company toput the Master Agreement into effect. But there is no wayof knowing what the Union would have done on themorning of January 7 had the Company not injected theutterly frustrating and completely illegal act of buying offthe employees behind their Union's back with the veryheart of the economic demand that had so long kept theparties from reaching agreement. Farmer's demand that theCompany put the Master Agreement in effect, or "pay thecontract wages," was but another way of reiterating theUnion's request for an immediate raise to $4.03 from $3.09,or from $3.17. He came prepared to put teeth into theUnion's demand this time, for he was fortified by theInternational's strike sanction. Considering all the cone-spondence that had been exchanged-including the fact theUnion had bothered to poll the employees on a mere 8-cents offer-it may well be that had Mr. Zembrodt notoffered the 50-cents raise directly to the employees andinstead proposed it as a settlement to their Union, as thelaw required him to do, there would have been an amicableadjustment then and there. One can speculate whether ornot Farmer might have called the strike anyway, but thereisno way of knowing. The fact is Zembrodt precludedbargaining, made even repetition of the Union's demandfor the full Master Agreement wages pointless. I think theUnion had no choice but to call the strike, if its continuedstatus as statutory bargaining agent was to retain anyvalidity.5I find, on the basis of the entire record, that the GeneralCounsel has failed to prove the essential allegation of thecomplaint against the Union Respondent, and I shalltherefore recommend that that complaint be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Company set forth insection III, above, occurring in connection with theoperations with that company described in section I, have a4close, intimate, and substantial relationship to trade, traffic,and commerce among the severalstatesand tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIthaving been found that the Respondent Companyunlawfully refused to bargain with the Union with respectto its employees, it must be ordered on request to bargainwith that Union with respect to all employees in the unitfound appropriate. The Respondent must also be orderedto cease and desist from bargaining individually with itsemployees and from granting them any improvements inworking conditions unilaterally and without participationin such negotiations by the exclusive bargaining representa-tive.CONCLUSIONS OF LAW1.Zembrodt Express, Inc. is an employer within themeaning of Section 2(2) of the Act, and is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Alldriversof the Respondent Company, butexcluding all other employees and all supervisors as definedin the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(a) ofthe Act.4.The Union was in September 1969, and at all timesthereafter has been, the exclusive collective-bargainingrepresentative of Respondent Company's employees in theappropriate unit, within the meaning of Section 9(a) of theAct.5.By refusing on and after January 2, 1970, to bargainwith the Union for purposes of collective bargaining, bynegotiating individual employment contracts with itsemployees, and by granting them increases in pay withoutconsultation with their exclusive bargaining representative,the Respondent Company has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,THE WITNESS At thisparticular time,sir, I was not awarethat theyhad signedIwas madeaware bythe members themselveson Januarythe7that the meeting on that morning thatthe employer hadcontacted them individually and collectively, and had reached anagreement with some of the employees that he would give them 50cents or 51cents, ever what it was.And in the discussion I asked MrMitchell ifthe companyhad contacted him in referenceto thismatter,and he said no, siree, the companyhad not contacted him.Mrs Fay's Pies, Inc,145 NLRBthe subject of theunfair laborpractice and the economic motivation is one and the samething,we find that it is the unfair labor practice which in fact causes thestrike "From Farmer's testimonyTRIALEXAMINER'Local 100 struck the Zembrodt Company onJanuary 7thTHE WITNESS Yes sirTRIAL EXAMINER Why9THEWITNESSTo enforce the award of the Local CartageSupplement Contract,supplement to the National Master FreightAgreement,awarded by the Local Cartage Committee, which is legaland binding to both the union and the employerTRIAL EXAMINER.Did the fact that on January 2, one of theexhibits shows,the company signed individual contracts with thedrivers for 514 raise have anything to do with why the Union struck J.ZEMBRODT EXPRESS, INC.133and the entirerecordand pursuant to Section 10(c) of theAct, I herebyissue the following recommended: 6ORDERRespondent, J. Zembrodt Express, Inc., Cincinnati, Ohio,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Truck Drivers,Chauffeurs and Helpers Local Union No. 100, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, as theexclusive representative of all employees in the bargainingunit,unilaterally negotiating and signing individual con-tracts of employment with its employees, or granting themwage increases without consultation with their exclusivebargaining representative.(b) In any othermannerinterfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to form, loin, or assist any labor organiza-tions, to bargain collectively through representatives oftheirown choosing, and to engage in other concertedactivities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any and all suchactivities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive bargaining representative of all employees inthe appropriate unit described above, with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment and, if agreement is reached,embody the terms in a written contract.(b) Post at its place of business in Cincinnati, Ohio, andin any other location where its employees report for work,copiesofthenoticeattachedheretoandmarked"Appendix." 7 Copies of said notice, on forms provided bythe Regional Director for Region 9, shall, after being signedby the Respondent's representative, be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps it hastaken to comply herewith.8IT IS HEREBYRECOMMENDED that the complaint againstthe Respondent Union (Case 9-CB-1733) be, and it herebyis, dismissed.6 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes7 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder ofthe National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "8 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read-"Notify theRegional Director for Region 9, in witting,within 20 days fromthe date ofthisOrderwhat steps the Respondent has takento complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with Truck Drivers,Chauffeurs and Helpers Local Union No. 100, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, asthe exclusive representative of the employees in thebargaining unit described below.WE WILL NOT negotiate and sign individual contractsof employment with our employees while they arerepresented for collective-bargaining purposes by thisUnion.WE WILL NOT unilaterally grant wage increases to ouremployees without consultation with their Union.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form, loin, or assist anylabor organization, to bargain collectively throughrepresentatives of their own choosing and toengage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.WE WILL bargain collectively, upon request, with thisUnion as the exclusive representative of our employeesin the bargaining unit described below with respect toratesof pay, wages, hours of employment, and otherterms and conditions of employment, and, if anagreement is reached, embody suchagreement in asigned contract. The bargainingunit is:All drivers in our employ, but excluding all otheremployees and all supervisors as defined in theAct.J.ZEMBRODT EXPRESS, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, Room2407, Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686.